             Case 5:21-cv-00658 Document 1 Filed 07/09/21 Page 1 of 8


                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS


JACK BAILEY, JR.,                           §
     Plaintiff,                             §
                                            §
                                            §
VS.                                         §          CAUSE NO. 5:21-cv-00658
                                            §
                                            §
TWIN EAGLE SAND LOGISTICS, LLC              §
       Defendant.                           §
                                            §

                          PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES JACK BAILEY, JR. (“Plaintiff”) files this PLAINTIFF’S ORIGINAL

COMPLAINT, against TWIN EAGLE SAND LOGISTICS, LLC (“Defendant”), and in

support hereof, shows the following:

                                        I. DISCOVERY

       1.      Plaintiff requests a Discovery Plan pursuant to approval of the Joint Discovery Case

Management Plan request for approval by the Honorable United States District Judge in this case.

                                          II. PARTIES

       2.      Plaintiff worked for Twin Eagle Sand Logistics in Floresville, Wilson County,

Texas. He was discriminated against based on his disability, in violation of the Americans with

Disabilities Act of 1990 “ADA”, and was discriminated based on his Age (over 40), in violation

of the Age Discrimination in Employment Act, and Texas Rehabilitation Act, and he was

discriminated based on his Race (African American) and was wrongfully terminated in violation

of Title VII of the Civil Rights Act of 1964 for the reasons stated in this complaint and his EEOC

Charge of Discrimination, attached and incorporated by reference here in as “Exhibit A”. The

events and omissions which are the basis of this lawsuit occurred in Wilson County, Texas.

                                                1
                Case 5:21-cv-00658 Document 1 Filed 07/09/21 Page 2 of 8


        3.       Defendant is a business “Twin Eagle Sand Logistics, LLC” doing business as an

entity in Wilson County, Texas, or operating as an entity doing business within this judicial district.

Defendant may be served with process at 9377 County RD 128, Floresville, Texas 78114.

                                III. JURISDICTION AND VENUE

        4.       Plaintiff seeks damages in excess of the minimum jurisdictional limit of this Court.

        5.       Venue is proper in the Western District of Texas, because all or a substantial part of

the events or omissions giving rise to Plaintiff’s claims occurred in Floresville, Wilson County,

Texas. Federal jurisdiction is proper because there is a federal question under Title VII of the Civil

Rights Act of 1964 and federal discrimination issues arise under the EEOC. Venue is therefore

proper in Federal Court.

                            IV. CONDITIONS PRECEDENT TO SUIT

        6.       Plaintiff has complied with all the prerequisites to an action under Title VII and

other applicable acts.

        7.       All procedural requirements have been met and are fully set forth below.

        8.       Plaintiff timely filed a charge for the discrimination alleged in this complaint with

the Equal Employment Opportunity Commission.

        9.       Plaintiff received an Equal Employment Opportunity Commission Right to Sue

letter, permitting Plaintiff the right to institute this action within 90 days of the receipt of

notification.

        10.      Plaintiff filed this action within the 90 days of the receipt of Notice of Right to Sue.

        11.      All conditions precedent to all other causes of action asserted by Plaintiff have been

satisfied.




                                                    2
             Case 5:21-cv-00658 Document 1 Filed 07/09/21 Page 3 of 8


                                           V. FACTS

       1.     Jack Bailey, Jr., Plaintiff was an employee for Defendant, Twin Eagle Sand

Logistics, LLC, hired as a TransLoader, and experienced continuous and severe discriminatory

actions based on his Race (Black), Age (56), and Disability.

       2.     Beginning on May 2018 and continuing until his wrongful termination, Mr. Jack

Bailey, Jr. was subjected to discrimination and adverse employment action by employees of Twin

Eagle Sand Logistics, LLC. He was treated unfavorably, subjected to hostile work environment,

targeted for his Race (Black), discriminated for his disability in violation of the Americans with

Disabilities Act of 1990, discriminated for his Age, in violation of the Age Discrimination in

Employment Act of 1967, and wrongfully terminated in violation of Title VII of the Civil Rights

Act of 1964. He provided evidence to EEOC demonstrating that the reasons given by Twin Eagle

Sand Logistics, LLC for his termination were false.

       3.     Jack Bailey, Jr. is a disabled individual who had two separate surgeries and provided

notice to his supervisors for the company including Mr. Hildebrand, as well as to the Human

Resources Representatives, Mr. Eric Guzman, and Mr. Chris Taylor. His company discriminated

against him due to his disability and failed to provide reasonable accommodations prior to his

wrongful termination. Instead of providing reasonable accommodation for Mr. Bailey to continue

working, Mr. Guzman and Mr. Taylor imposed that Mr. Bailey should have a full medical release

from the doctor and denied him the possibility to return to work. They stated that the company did

not offer any “light duty” work. However, the Defendant, Twin Eagle Sand Logistics, LLC, did

offer “light duty” tasks to other younger (under 40s) and non-Black employees who also underwent

medical procedures. Mr. Bailey alleges that Twin Eagle Sand also violated the Family Medical

Leave Act “FMLA”.




                                                3
               Case 5:21-cv-00658 Document 1 Filed 07/09/21 Page 4 of 8


       4.       In August 2019, a corporate representative, Ms. Maria Mendoza, during a visit to

Twin Eagle Sand Logistics, LLC stated: “hard work will be rewarded and failure to comply will

not”, in reference to pay raises. Since his employment with Twin Eagle Sand Logistics, LLC, Mr.

Jack Bailey had an impeccable record; he always arrived on time to work, regardless of the 100

miles distance he daily traveled from his home to the job site; on several occasions he worked up

to 3 extra hours per day to help cover shifts of other employees that did not show up for work; he

displayed an exemplary work ethic and performance, going above and beyond to successfully

complete his duties; he was praised in his job evaluation, but still he was not awarded a raise by

the Defendant, Twin Eagle Sand Logistics, LLC. On the other hand, other younger and non-Black

employees who had been reprimanded, damaged company’s equipment, did not show up for work

on time, returned late from lunch, played video games or fell asleep in the car during their work

shifts; they received pay raises. Specifically, Miguel Fuentas, was an employer who constantly

showed up late to work, was written up on a few occasions, created damages to the Kubota machine

and was caught lying about damages to equipment, slept during worktime, downloaded external

files unrelated to work during his shift, and never worked additional hours, was granted a pay raise.

       5.       On or about August 30, 2019, Mr. Jack Bailey was wrongfully terminated by Twin

Eagle Sand Logistics, LLC. No reason was provided to this date, and he suffered an undeniable

discrimination because of this Race (Black), Age (56), and Disability from May 2018 until the

date of his employment termination. Mr. Bailey was the oldest employee at that job site and the

only African American employee. Other employees who were non-Black and younger were treated

more favorably than Mr. Bailey, and received pay raises despite their lack of work ethics and poor

performance.




                                                 4
             Case 5:21-cv-00658 Document 1 Filed 07/09/21 Page 5 of 8


       7.     Additionally, other non-Black and younger employees that underwent medical

procedures were offered options to perform lighter duties tasks by Twin Eagle Sand Logistics,

LLC. Specifically, Brian Lankford who was initially hired to be a TransLoader, was authorized to

go back to work without a full medical release from his doctor and was transferred to the scale

house without any experience or training to that area, but Twin Eagle Sand Logistics, LLC created

accommodations so that he could perform lighter duties and continue working. Also, Diana Garcia

who was a scale house operator was allowed to continue working in lighter duties, with a broken

foot, and without a full medical release from her doctor. In addition, another TransLoader, Billy

Holley, was allowed to perform light duties for two weeks when he suffered from heat exhaustion.

       8.     Plaintiff alleges that he was discriminated against based upon his Race (Black,

African American), Age (56) and Disability “ADA” and Texas Rehab Act. Mr. Bailey was treated

unfavorably, threatened to be fired for preposterous reasons, and suffered continued discrimination

until the date of his employment termination. Other employees who were younger and non-Black

received appropriate accommodations for their needs, a fair treatment at workplace, and pay raises

despite their lower/ poor performance . The above acts constituted unlawful discrimination in

violation of the following Acts: Americans with Disabilities Act of 1990, Age Discrimination Act

of 1967, and Title VII of the Civil Rights Act of 1964. His EEO Charge of Discrimination is

attached and hereby incorporated by reference.

                                   VI. CAUSES OF ACTION

A.     Race Discrimination under Title VII of the Civil Rights Act of 1964, 42 U.S.C.
       §2000e et seq. (Title VII), and the TCHRA

       9.     Race discrimination is prohibited by Title VII of the Civil Rights Acts of 1964 and

the Texas Commission on Human Rights Act. Title VII prohibits discrimination based upon Race.

Employers are required to make all employment decisions including the decision to hire, fire,

promote, transfer and salary decisions based upon neutral business-related criteria and not upon

                                                 5
              Case 5:21-cv-00658 Document 1 Filed 07/09/21 Page 6 of 8


someone’s Race.

       10.     Mr. Bailey alleges he was discriminated against by Twin Eagle Sand Logistics, LLC

based on his Race (Black, African American). Mr. Bailey intends to show that he : (1.) is a member

of a protected class; (2.) that she was performing his job satisfactorily; (3.) that he suffered an

adverse employment action; and (4.) that she was terminated because of his Race. He alleges other

non-Black employees received preferential treatment relative to him and were not subjected to

discrimination.

       11.     Mr. Jack Bailey, Jr. was subjected to unlawful race-based discrimination by his

employer and its employees. Defendant, by and through their agents and employees, intentionally

engaged in the aforementioned practices of discrimination made unlawful by the Title VII and the

Texas Labor Code, causing damages, as supported by the accompanying facts, statements and

exhibits.

       12.     Defendant, by and through its agents and employees, has intentionally engaged in

the practices of discrimination made unlawful in violation of Title VII and Chapter 21 of the Texas

Labor Code.

B.     Age Discrimination Under the Age Discrimination in Employment “ADEA”

       13.     Mr. Jack Bailey alleges he was discriminated against by Twin Eagle Sand Logistics,

LLC based on his Age (56) in violation of the Age Discrimination in Employment Act of 1967,

Mr. Bailey alleges Twin Eagle Sand Logistics, LLC violated this law.

C.     Disability Discrimination Under the Americans with Disabilities Act and Texas

Rehabilitation Act

       14.     Mr. Bailey Jack, Jr. alleges he was also discriminated against based on his disability,

and/or because he was regarded as disabled. His disability was reported to his employer. Mr. Bailey

seeks damages for discrimination against him for the unfavorable treatment due to his disability


                                                 6
             Case 5:21-cv-00658 Document 1 Filed 07/09/21 Page 7 of 8


and denial for appropriate accommodations at the workplace. The continued discrimination

imposed to Mr. Bailey at work caused significant economic harm, stress and emotional damage,

and attorney's fees to him. Defendant, by and through its agents and employees, has intentionally

engaged in the practices of discrimination made unlawful in violation of the ADA and they failed

to provide reasonable accommodation to Mr. Bailey. Bailey also alleges defendant violated the

Texas Rehabilitation Act.

       15.     Defendant Twin Eagle Sand Logistics, LLC continuously participated in

discriminatory acts to Plaintiff, causing him economic and other damages. Specifically, Plaintiff

continuously endured disparate treatment, as enumerated in the facts listed above, including but

not limited to hostile treatment, improper accommodations, improper medical leave coverage on

more than one occasion and ignoring grievances. Plaintiff was subjected to various and continuous

discriminatory treatment and hostile work environment.

                                        VII. DAMAGES

       Defendant's acts and omissions have caused Plaintiff to suffer damages including past and

future lost earnings (including back pay and front pay), past and future injury to reputation, and

past and future mental anguish, and economic damages. Plaintiff seeks punitive damages for

willful, malicious violations of law by Twin Eagle Sand Logistics, LLC, and his disparate

treatment.

       Plaintiff seeks recovery of these damages from Defendant.

                                   VIII. ATTORNEY’S FEES

       Defendant’s acts and omissions have caused Plaintiff to incur attorney’s fees and court

costs. Plaintiff seeks recovery from Defendant of all attorney’s fees and court costs through

judgment in this court with additional contingent amounts in the event of post judgment and

appellate proceedings. All conditions precedent to the recovery of attorney fees have been satisfied.


                                                 7
              Case 5:21-cv-00658 Document 1 Filed 07/09/21 Page 8 of 8


                                       IX. JURY DEMAND

       Plaintiff hereby request a jury trial and agrees to pay the appropriate fee.

                                   X. PRAYER FOR RELIEF

       For the reasons stated above, Plaintiff asks that, upon final judgment, this Court order

Defendant pay to Plaintiff all damages identified above plus attorney fees, costs of court, and pre-

judgment and post-judgment interest. Plaintiff also asks for such other and further relief, whether

legal or equitable, to which Plaintiff may be justly entitled.




                                                   Respectfully Submitted,


                                                   /s/ Robert J. Heil III
                                                   Robert J. Heil, III, Attorney
                                                   State Bar No. 24032286
                                                   HEIL LAW FIRM
                                                   5262 S. Staples Street, Suite 300
                                                   Corpus Christi, TX 78411
                                                   Telephone: (361) 356-1277
                                                   Facsimile: (361) 238-7763
                                                   robert@heillawfirm.com
                                                   Attorney for Plaintiff, Jack Bailey




                                                  8
